Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The Applicant’s specification amendments, arguments, and declaration, filed on 20 April 2022 are acknowledged.  No claim amendments have been filed.
Claims 1, 2, 5 & 15-17 are pending. 
Claims 3, 4 & 6-14 are cancelled.
No claims are withdrawn.
Claims 1, 2, 5 & 15-17 are under consideration.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Certified Translation
No English language translation of the foreign priority applications or statement that the translations of the certified copy is accurate has been filed. The effective filing date of the instant application is 27 June 2014.

Response to Arguments
Applicant argues that “(B) that all of disclosed matters in the description, claims and drawings of PCT/JP2014/067208 are supported by at least one of four Japanese domestic application 2013-136475 JP, 2013-136476 JP, 2013-139321JP and 2013-142176 JP, all of which are the basis of claiming priority of the present Divisional Application No. 16/156,467. Therefore, References Goget and Manayi, both disclosed in 2014, do not constitute the reasons for Obviousness rejection to the present Divisional Application” (declaration, pg. 2).
This is not persuasive. Applicant has not supplied translations of the four Japanese domestic applications (i.e.  2013-136475 JP, 2013-136476 JP, 2013-139321JP and 2013-142176 JP).  Applicant has not supplied a statement that the translations of the certified copies is accurate. The date of foreign priority cannot be set as the effective filing date until certified translations are provided so it can be determined whether they meet the conditions required by 35 USC 112(a). Nonetheless, Goget has a filing date of 28 September 2012, a provisional filing date of 18 October 2011 (i.e. the effective filing date is 18 October 2011), giving it prior art date under 35 USC 102(a)(2). The exceptions for prior art under 35 USC 102(a)(2) is 35 USC 102(b)(2) which include: A) disclosure from the inventor, B) intervening disclosure by a third party and c) commonly owned disclosures. With regard to the Manayi reference, this is an evidentiary reference, and does not need to antedate Applicant’s filing date (see MPEP 2124).

Withdrawn Objections/Rejections
The objection to the specification is withdrawn due to the extent that it pertains to generically define “Saran Wrap”.

New and Maintained Objections/Rejections
Specification
The disclosure stands objected to because of the following informalities: The use of the term Vaseline, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
To ensure a more compact prosecution, Applicant is again reminded to check the entire disclosure to ensure that all undefined trademarks/tradenames have been defined in accordance with MPEP 608.01(v).
Appropriate correction is required.
In the instant case, no generic terminology is given for Vaseline. Consider whether an amendment to disclose Vaseline as “petroleum jelly” would obviate the objection (see at least paragraphs [0130], [0168], [0242] & [0328]).

Response to Arguments
Applicant argues the specification is amended to generically identify Saran Wrap (reply, pg. 1).
This is not persuasive. The office action mailed 31 January 2022 directed Applicant “to check the entire disclosure to ensure that all undefined trademarks/tradenames have been defined…” (Office action-pg. 4).  Undefined trademarks, such as Vaseline, are still present throughout the specification, including the examples.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 16 & 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Nakajima [(JP 2012-229318; Applicant supplied on IDS-10/23/2018; Examiner supplied translation; previously cited)] and Goget [(US 2014/0230163; Provisional filing date: 10/18/2011; previously cited); as evidenced by Manayi, (Published: 2014; previously cited)].
All pages refer to the examiner supplied English language translation.
With regard to claims 1, 2, 5, 16 and 17, Nakajima teaches a foaming aerosol container having the structure of
    PNG
    media_image1.png
    697
    496
    media_image1.png
    Greyscale
(title; Figure 1). Nakajima teaches the container is a double structure container (11) which has a first inner bag (15A) for a first undiluted solution and a second bag for a second undiluted solution (15B; pg. 7). The propellant is filled in the filling space formed by the gaps between the pressure container (11), first bag (15A) and second bag (15B).  Therefore, by operating (pressing down) the actuator 21, the first inner bag 15A and the second inner bag 15B are contracted by the pressure of the propellant (pg. 7). Accordingly, the first stock solution composition and the second stock solution composition are simultaneously discharged from each of the first inner bag 15A and the second inner bag 15B (pg. 7). Nakajima goes on to teach “the mixture of the liquid composition is ejected” (pg. 7). The foam (i.e. a bubbly liquid) is formed by mixing the first stock solution [Applicant’s second agent] composition discharged from the first stock solution [Applicant’s second agent] filling space and the second stock solution composition  [Applicant’s first agent] ejected from the second stock solution [Applicant’s first agent] filling space (claims, pg. 13). Nakajima teaches the first stock solution composition [Applicant’s second agent] has a viscosity of 10 to 15,000 mPa · s at a temperature of 20 ° C., the second stock solution composition [Applicant’s first agent] has a viscosity of 10 to 15,000 mPa · s at a temperature of 20 ° C (claims, pg. 13). Nakajima teaches the propellant is a compressed gas (abstract). Nakajima teaches “[t]he first stock solution [Applicant’s second agent] composition contains an organic acid, water, a surfactant, and a higher alcohol as essential components, and the content ratio of the organic acid is 0.5 to 15.0% by mass” (pg. 3). “Examples of the organic acid that is an essential component of the first stock solution composition [Applicant’s second agent] include citric acid, lactic acid, fumaric acid, and tartaric acid. These can be used alone or in combination of two or more” (pg. 3). Nakajima teaches the first stock solution composition [Applicant’s second agent] can contain a nonionic surfactant, an anionic surfactant, a cationic surfactant and an amphoteric surfactant in an amount of 0.1 to 10% by mass, more preferably 0.5 to 8.0% by mass, and 0.0 to 4.0% by mass (pg. 4). Nakajima teaches the second stock solution composition [Applicant’s first agent] comprises a nonionic surfactant and an anionic surfactant, a cationic surfactant and an amphoteric surfactant can be used in addition to the nonionic surfactant; the content of the surfactant is 0.1 to 10% by mass, more preferably 0.5 to 8.0% by mass, and 0.0 to 4.0% by mass (pg. 5). Accordingly. Nakajima teaches each of the first and second stock solution contains at least one surfactant, and a content of the surfactant in each of the agents is 10% by mass or less. Nakajima teaches the first stock solution composition [Applicant’s second agent] contains fatty/long chain esters (e.g. ethyl oleate; oily component) in an amount of 0.1-2.0 mass%, more preferably 0.2-1.0 mass% and preferably, it is 0.3-0.7 mass% (pg. 4). Nakajima teaches the second stock solution composition [Applicant’s first agent] comprises a long-chain/fatty ester (i.e. oily component) preferably 0.1-2.0 mass%, more preferably 0.2-1.0 mass%, and most preferably 0.3-0.7 mass% (pg. 6). Accordingly, Nakajima teaches the total content of the oily components in the first agent and the second agent is 0.2-4.0 mass%. Accordingly, Nakajima teaches a mass ratio of the oily component in the first agent to the oily component in the second agent is in a range of 0.5:1 to 20:1. Nakajima teaches “the second stock solution [Applicant’s first agent] contains a bicarbonate substance, water, a surfactant, and a higher alcohol as essential components, and the content ratio of the bicarbonate substance is 0.5 to 15.0% by mass. There is something. Examples of the bicarbonate substance that is an essential component of the second stock solution composition [Applicant’s first agent] include sodium bicarbonate, calcium bicarbonate, and potassium bicarbonate. These can be used alone or in combination of two or more” (pg. 5). The ordinary skilled artisan, at the time of filing, knew that bicarbonates are alkalizing agents. Nakajima teaches the first stock solution composition [Applicant’s second agent] contains higher alcohols in an amount that is preferably 0.1 to 10.0% by mass more preferably 1.0 to 5.0% by mass, particularly preferably 100% by mass, with cetyl alcohol (i.e. a C16 alcohol) taught as the preferred higher alcohol (i.e. the higher alcohol in the second agent comprises 100% mass of a C16 alcohol; pg. 4). The first stock solution composition [Applicant’s second agent] has a higher alcohol index of 1.6-160 (pg. 4). Nakajima teaches the second stock solution composition [Applicant’s first agent] has a content ratio of the higher alcohol is preferably 0.1 to 10.0% by mass, more preferably 1.0 to 5.0% by mass, particularly preferably 2.0-4.0 mass% (pg. 6). The higher alcohol which is an essential component of the second stock solution composition include those exemplified as specific examples of the higher alcohol constituting the first stock solution composition (i.e. lauryl alcohol, myristyl alcohol, cetyl alcohol, cetostearyl alcohol, aralkyl alcohol, behenyl alcohol, oleyl alcohol, jojoba alcohol, stearyl alcohol, cholesterol, phytosterol, and lanolin; pg. 4 & 6). When the higher alcohol is oleyl alcohol (i.e. a C18 alcohol), the higher alcohol index for the second stock solution (Applicant’s first agent) is 1.8-180 (pg. 4 & 6). Nakajima links the higher alcohol to the viscosity of the stock solutions, dripping and foaming (pg. 4).
Nakajima teaches their foam-forming aerosol product of can be used for the human body or various other uses including a “hair styling agent…hair dye, shampoo agent, conditioner agent, hair restorer… cleansing agent… hair remover…soap” (pg. 10 & 11).
Nakajima does not explicitly teach a basis for selection of oleyl alcohol, the cosmetic material is an oxidation dye, or “the oxidizing agent is at least one selected from the group consisting of hydrogen peroxide, urea peroxide… and hydrogen peroxide adducts of pyrophosphates.”
In the same of field of invention of foam dyes, Goget teaches a dye in foam form comprising at least one alkaline agent which may be bicarbonates, at least one oxidizing agent, and at least one oxidation dye precursor (abstract; [0043]). Goget teaches “[t]he oxidizing agents are chosen, for example, from hydrogen peroxide, urea peroxide, alkali metal bromates or ferricyanides, peroxygenated salts, for instance persulfates, perborates, peracids and precursors thereof and percarbonates of alkali metals or of alkaline-earth metals. Advantageously, the oxidizing agent is hydrogen peroxide” [0066]. Goget teaches “[o]xidation bases and couplers may be used as oxidation dye precursors. By way of example, the oxidation bases are chosen from para-phenylenediamines…” ([0069] & [0070]. As evidenced by Manayi, “[o]xidative hair dyes contain the oxidizer hydrogen peroxide and a dye intermediate such as paraphenylene-diamine (PPD), resorcinol, and aminophenol (pg.6). Thereby, Goget’s hair dye is reasonably an oxidation hair dyeing agent because it comprises oxidizing agents, including hydrogen peroxide, and dye intermediates including para-phenylenediamine. Goget supports this assertion by teaching the oxidizing agent(s) is in mixture with “the oxidation dye precursor” (emphasis added; [0221]).  Goget teaches oxidation dyeing is permanent dyeing ([0002] & [0006]). Goget teaches the composition according to the invention comprises one or more surfactants which may be cationic, amphoteric, nonionic and/or anionic surfactants [0092]. Goget teaches the composition comprises at least one fatty alcohol with oleyl alcohol taught as the most particularly preferred as liquid unsaturated fatty alcohol (abstract; [0027]). The amount of fatty alcohol in the foam is taught to be in an amount ranging from 0.1% to 20% [0028]. Goget in compositions A and B implicitly teaches keeping the oxidizing agent separate from the alkalizing agent ([0043] & [0231]).  Goget in composition B teaches the oxidizing agent, hydrogen peroxide, in admixture with phosphoric acid [0231]. Goget in composition A teaches diamines in admixture with the alkalizing agent, ammonia; ammonia and bicarbonate taught as suitable alkalizing agents for the hair dye ([0043] & [0231]).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Nakajima’s double structure foaming aerosol container by substituting Nakajima’s generically taught hair dye with the two-part aerosol oxidation hair dye taught by Goget which comprises at least one oxidizing agent, including hydrogen peroxide and/or urea peroxide, and placing Goget’s oxidizing agents in Nakajima’s first stock solution [Applicant’s second agent] which contains the citric acid, lactic acid, fumaric acid, and/or tartaric acid oxidizing agents, and modifying Nakajima’s second stock solution [Applicant’s first agent] by adding the oxidation dye, para-phenylenediamine oxidation, and selecting oleyl alcohol as the higher alcohol for inclusion in Nakajima’s second stock solution as suggested by Goget because Nakajima and Goget are drawn to foam hair dyes and it is obvious to modify similar compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order to provide a permanent hair dye and alter the viscosity, foaming and dripping properties of the foam by use of a preferred fatty alcohol for foams which may be dyes. 
With regard to the total content of the oily components in the first agent and the second agent; the carbon chains in each of the higher alcohols in the first and second agent; the higher alcohol index of the first and second agents; the content of the surfactant in each of the first and second agents; the percent mass of the C12-16 fatty alcohol in one agent and the mass percent of the C18-20 fatty alcohol in the other agent; and the mass ratio of the oily component in the first agent to the oily component in the second agent; the combined teachings of Nakajima and Goget teach these parameters with values which fall within or overlap with the claimed ranges.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 15 stands rejected under 35 U.S.C. 103 as being unpatentable over Nakajima and Goget [as evidenced by Manayi], as applied to claims 1, 2, 5, 16 & 17 above, and further in view of Hayashi (JP 2000-297018; Published 10/24/2000; Applicant provided and previously cited by the Examiner).
With regard to claim 15, the teachings of Nakajima and Goget are described above. In brief, Nakajima and Goget teach an aerosol foam which comprising two stock solutions which inhabit two different reservoirs in the larger container. Nakajima teaches the foams of his invention may be hair cosmetics including dyes, styling agents and the like (pg. 10 & 11). Nakajima teaches the first stock solution composition [Applicant’s second agent] can contain a nonionic surfactant, an anionic surfactant, a cationic surfactant and an amphoteric surfactant (pg. 4). Nakajima teaches the second stock solution composition [Applicant’s first agent] comprises a nonionic surfactant and an anionic surfactant, a cationic surfactant and an amphoteric surfactant (pg. 5). Nakajima expresses concern over the risk of the foam dripping at the application site (pg. 4 & 5).
Neither Nakajima nor Goget teaches one agent having an anionic surfactant and the other agent having a cationic surfactant.
In the same field of invention, Hayashi teaches an aerosol container which contains two dosage forms:
    PNG
    media_image2.png
    502
    212
    media_image2.png
    Greyscale
(Figure 3).  Hayashi teaches a two part hair dye in which the first agent is a hair dye which may comprise the known alkali agents and an oxidizing agent ([0020] & [0021]). Hayashi teaches the second agent comprises anionic compound which may be an anionic surfactant ([0028], [0033], [0034] & [0084]). Hayashi teaches the first agent contains a cationic compound which may be a cationic surfactant ([0028]-[0031]). Hayashi teaches when the compositions are mixed, the cationic and anionic compounds ionically bond to each other and are stabilized by forming complexes ([0028] & [0029]). Hayashi in claim 4 explicitly teaches the first agent comprises a cationic compound (which may be a cationic surfactant) and the second agent comprises anionic compounds (which may be anionic surfactants; [0030], [0031], [0033] & [0034]).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the two part foam hair dye suggested by the combined teachings of Nakajima and Goget by formulating the stock solutions such that the cationic surfactant is in one stock solution and the anionic surfactant is in the other stock solution as suggested by Hayashi because Nakajima, Goget and Hayashi are both directed to aerosolized foam hair dyes. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to stabilize the foam and reduce the likelihood of the foam dripping such because Hayashi teaches foam hair dyes having stock solutions in which the cationic surfactant and anionic surfactant kept separate stabilize the resultant foam when the stock solutions are mixed and the cationic and anionic surfactants interact.

Response to Arguments
Applicant argues their declaration affirms “that all disclosed matters in the description
claims and drawings of the present application are supported by at least one of the four Japanese
priority applications, whereby the present application antedates the references Goget and Manayi” (reply, pg. 2).
This is not persuasive for the reasons presented above under “Priority”. In brief, Goget is available as prior art under 35 USC 102(a)(2). The 35 USC 102(b)(2) exceptions do not appear to apply. Goget antedates Applicant’s instant application. Manayi is an evidentiary reference used to show the scientific truism that, “[o]xidative hair dyes contain the oxidizer hydrogen peroxide and a dye intermediate such as paraphenylene-diamine (PPD), resorcinol, and aminophenol” (Manayi- pg. 6). Evidentiary references need not antedate Applicant’s filing date (see MPEP 2124).


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI K MATTISON/            Examiner, Art Unit 1619     

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619